Citation Nr: 1235897	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel 




INTRODUCTION

The Veteran had active service from August 1955 to May 1975.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

The Veteran also filed a claim of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange, in May 2007 prior to his death.  That same month, the RO provided notice to the Veteran of the information and evidence needed to substantiate this claim on a direct and presumptive basis.  The Veteran was also provided with notice of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  Regrettably, the Veteran died in June 2007 before the RO took any additional action on this claim.  The appellant subsequently filed a claim of entitlement to service connection for the cause of the Veteran's death in August 2007.  However, in the absence of a claim of entitlement to accrued benefits, the claim of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange, is not before the Board for appellate consideration at this time.  

The appellant also raised the issue of entitlement to death pension benefits.  See November 2007 statement.  Accordingly, this issue is referred for any appropriate action.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam; therefore, exposure to Agent Orange is presumed.

2.  Although the Veteran was not diagnosed with or treated for diffuse metastatic carcinoma in service, adenocarcinoma of the lung was subsequently diagnosed and may, therefore, be presumed to be related to service.

3.  The Veteran died in June 2007 at the age of 69.  The death certificate listed the immediate cause of death as acute cardio-respiratory decompensation, and indicated that the immediate cause of death was due to or a consequence of pleural effusion, pulmonary edema, and diffuse metastatic carcinoma.

4.  The diagnosis of diffuse metastatic carcinoma included adenocarcinoma of the lung, among other locations. 


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the appellant by granting in full the issue of entitlement to service connection for the cause of the Veteran's death.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background and Analysis

The appellant in this case contends that the Veteran's lung cancer should be presumed to have been incurred in service given his exposure to Agent Orange.  The appellant further asserts that the Veteran's lung cancer contributed to his death.  See September 2007, November 2007, December 2007, and April 2008 statements.   

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that a veteran died from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002).  Service connection for the cause of a veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2011).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  On the other hand, contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there is a causal connection.  38 C.F.R. § 3.312(c).


Establishing Service Connection 

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that a veteran was not exposed during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2011) .

Certain diseases and certain types of cancers, to include lung cancer, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2011).  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) must be of record.

Even if a veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation). 

In this regard, service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d) (2011).  Service connection for certain disabilities, including malignant tumors, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Preliminarily, service treatment records associated with the claims file reflect that the Veteran had service in the Republic of Vietnam.  Therefore, exposure to Agent Orange is presumed.  However, service treatment records are negative for a diagnosis of or treatment for acute cardio-respiratory decompensation, pleural effusion, pulmonary edema, and/or diffuse metastatic carcinoma.  There is also no evidence of such within one year after discharge from service.

The Veteran presented to J.P., M.D. in March 2007 with subjective complaints of unexplained weight loss in the amount of approximately 25 pounds, despite eating "anything he wanted."  Dr. P. initially suspected poor control of the Veteran's diabetes mellitus, but admitted the Veteran for further evaluation.  The impression was abdominal pain.  

In an April 2007 consultation note, the Veteran reported intermittent abdominal discomfort with constipation and bloating.  He also reported unexplained weight loss of approximately 27 pounds since December 2006.  Following a physical examination, Dr. P. diagnosed weight loss, lower abdominal pain, and new constipation, all manifested over the past four months.  Dr. P. described the Veteran's symptoms as "worrisome" and requested additional diagnostic testing.

A computed tomography scan of the Veteran's abdomen taken in April 2007 was interpreted to show non-specific edematous changes in the upper right abdominal quadrant.  Differential diagnoses included cholecystitis or ischemic bowel in the right colon.  A gall bladder ultrasound showed evidence of sludge, ascities, right pleural effusion, and mild right hydronephrosis.  The Veteran subsequently underwent a right and transverse colectomy with omentectomy and Brooke ileostomy.  An operative report indicated that the findings were consistent with carcinomatosis of an unknown primary origin.  A biopsy report dated that same day confirmed evidence of metastatic carcinoma in the appendix, omentum, small intestine, and peritoneum.  

A discharge summary associated with this episode of care indicated that the Veteran initially presented for a general follow-up of weight loss.  A previous evaluation was unrevealing, but the Veteran continued to report subjective complaints of non-specific abdominal pain, progressive constipation, and abdominal bloating and distention, despite increased fiber and water intake.  Laboratory bloodwork showed evidence of anemia and he was admitted for further evaluation.  Following admission, significant abnormalities were found on a computed tomography scan and an exploratory laparotomy was performed.  The laparotomy findings were consistent with carcinomatosis of an unknown origin.  Multiple biopsies confirmed this diagnosis and a pathologist expressed the opinion that the most likely primary cancer was cholangiocarcinoma, followed by pancreatobiliary adenocarcinoma, gastric adenocarcinoma, and adenocarcinoma of the lung.  The Veteran also underwent a colostomy and ostomy without complication.  A palliative care and oncological consultation was ordered, but the Veteran's prognosis was poor.  The Veteran considered hospice, but was discharged to home.       

J.G., M.D. submitted a statement in June 2007 in which it was noted that the Veteran was initially seen in April 2007.  An initial evaluation suggested ischemic colitis and the Veteran was taken emergently to the operating room where he was found to have carcinomatosis of an unknown origin.  At the time that Dr. J.G. drafted this statement, evidence of metastatic disease was observed in both pleural spaces.  The Veteran's condition was terminal and he was placed on hospice care.

The Veteran died in June 2007 at the age of 69.  The death certificate listed the immediate cause of death as acute cardio-respiratory decompensation, and indicated that the immediate cause of death was due to or a consequence of pleural effusion, pulmonary edema, and diffuse metastatic carcinoma.  

Dr. J.G. submitted a statement in support of the appellant's claim dated November 2007.  Dr. J.G. indicated that he originally met the Veteran in April 2007 and treated him until his death in June 2007.  According to Dr. J.G., the Veteran initially presented with subjective complaints of abdominal pain and a computed tomography scan was worrisome for possible ischemic colitis.  The Veteran was subsequently found to have diffuse carcinomatosis.  The etiology of the primary carcinoma was unknown, but histologic and immunohistochemical features favored primary cholangiocarcinoma, pancreatic adenocarcinoma, gastric adenocarcinoma, or adenocarcinoma of the lung as the "probable primaries in that order."  The results of a thoracentesis were interpreted to show malignant cells consistent with adenocarcinoma.  Dr. J.G. expressed the opinion that the Veteran died as a result of the malignancy that caused his acute cardio-respiratory decompensation due to malignant pleural effusions.  

The appellant's representative also submitted a statement from A.G., M.D. dated August 2012.  Following a review of the Veteran's claims file, including Dr. J.G.'s November 2007 statement, Dr. A.G. noted that diffuse carcinomatosis was diagnosed and that possible primary sources included the liver, pancreas, stomach, or lung.  Dr. A.G. also noted that Agent Orange exposure was linked to respiratory cancers.  Given the various possible primary sources of the Veteran's diffuse carcinomatosis, Dr. A.G. expressed the opinion that it would be difficult to conclude with any degree of medical certainty which one of the possible primary sources was, in fact, the primary source of the diffuse carcinomatosis.  As such, Dr. A.G. found that the lung was as likely a primary source as any of the other possible primary sources listed.  Therefore, Dr. A.G. determined that it was "at least as likely as not" that the adenocarcinoma of the lung (as the likely primary source) contributed to the Veteran's cardiopulmonary decompensation and to his subsequent demise.

Resolving all doubt in the appellant's favor, the Board finds that the preponderance of the evidence supports a finding of entitlement to service connection for the cause of the Veteran's death in this case.  Preliminarily, the Board notes that the Veteran's service treatment records are completely negative for a diagnosis of or treatment for acute cardio-respiratory decompensation, pleural effusion, pulmonary edema, and/or diffuse metastatic carcinoma.  There is also no evidence of such within one year after discharge from service.  As noted above, however, the Veteran had service in the Republic of Vietnam and, therefore, exposure to Agent Orange is presumed.  

The Board acknowledges that there are competing opinions regarding the primary location of the Veteran's fatal diffuse metastatic carcinoma and questions surrounding the etiology of this fatal condition.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims has stated, in pertinent part:
 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).
  
On one hand, a pathologist expressed the opinion that the most likely primary cancer was cholangiocarcinoma, followed by pancreatobiliary adenocarcinoma, gastric adenocarcinoma, and adenocarcinoma of the lung.  See April 2007 discharge summary.  Similarly, Dr. J.G. indicated in November 2007 that histologic and immunohistochemical features favored primary cholangiocarcinoma, pancreatic adenocarcinoma, gastric adenocarcinoma, or adenocarcinoma of the lung as the "probable primaries in that order."  In reaching these conclusions, the pathologist and Dr. J.G. ostensibly relied on their specialized training and professional expertise, as well as a physical examination of the Veteran, and review of pertinent biopsy reports.

In contrast, Dr. A.G. noted that diffuse carcinomatosis was diagnosed in the Veteran's case and that possible primary sources included the liver, pancreas, stomach, or lung.  Given the various possible primary sources of the Veteran's diffuse carcinomatosis, Dr. A.G. expressed the opinion that it would be difficult to conclude with any degree of medical certainty which one of the possible primary sources was, in fact, the primary source of the fatal diffuse carcinomatosis.  As such, Dr. A.G. found that the lung was as likely a primary source as any of the other possible primary sources listed.  In reaching this conclusion, Dr. A.G. relied on specialized training and professional expertise, as well as a review of the Veteran's claims file.   

On the issue of etiology, Dr. J.G. indicated in June and November 2007 that the etiology of the Veteran's fatal diffuse metastatic carcinoma, to include lung cancer, among others, was unknown.  See also, April 2007 operative report and discharge summary.  In contrast, Dr. A.G. expressed the opinion that Agent Orange exposure was linked to respiratory cancers.  Unfortunately, neither Dr. J.G. nor Dr. A.G. provided a rationale to support these conclusions and instead ostensibly relied on their specialized training and professional expertise.  As there is no competent evidence of record refuting Dr. A.G.'s contention that the Veteran's lung cancer resulted from Agent Orange exposure (rather than an intercurrent cause), the Board finds that his lung cancer may be presumed to have been incurred in service.  See 38 C.F.R. § 3.309(e).  
    
In light of the foregoing, and given the Veteran's in-service exposure to Agent Orange, the competent medical evidence of record supports a finding that the Veteran's lung cancer may be presumed to have been incurred in service.  Having determined that the Veteran's lung cancer may be presumed to have been incurred in service, the Board consequently finds that the appellant is entitled to service connection for the cause of the Veteran's death because the service-connected disability in this case (i.e., lung cancer) was contemplated as one of the diffuse metastatic carcinomas listed on the death certificate as a contributory cause of the Veteran's death.  See private treatment records and physician statements dated April 2007, June 2007, November 2007, and August 2012.  See also, June 2007 death certificate.  Thus, resolving all reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


